IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,401-01


EX PARTE CHRISTOPHER SHAWN BLYTHE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 059556-A IN THE 15TH JUDICIAL DISTRICT COURT
FROM GRAYSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to murder and was
sentenced to life imprisonment. 
	On August 30, 2011, the trial court made findings of fact and conclusions of law
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for findings #8, #44 and #52.  Based upon the trial court's findings and conclusions and our own
review, we deny relief.
 
Filed: September 28, 2011
Do not publish